ATTORNEYG&ERM.                       OF    TEXAS
                                            GREG        ABBOTT




                                                   May 6,2005



The Honorable David T. Garcia                             Opinion No. GA-0322
Brooks County Attorney
Post Office Box 557                                       Re: Whether a commissioners court or another
Falfurrias, Texas 78355                                   elected official may continue to pay compensation
                                                          to a suspended employee      (RQ-0286-GA)

Dear Mr. Garcia:

         You ask whether a commissioners court has authority to allow for suspension with pay as an
allowance to be used by elected officials.’ You also inquire “[wlhether an elected official has the
authority to suspend an employee of his department with pay without the Commissioner[s] Court
of that county previously providing for ‘suspension with pay’ as an allowance contemplated by
Section 152.011 of the Local Government Code.“’

         You inform us that the Brooks County Sheriff also serves as the Tax Assessor-Collector.
Request Letter, supra note 1, at 1. See TEX. CONST. art. VIII, 5 14(b) (“In any county having a
population of less than 10,000 inhabitants         the sheriff of the county        shall be the assessor-
collector of taxes      .“); BUREAU OF THE CENSUS, U.S. DEP’T OF COMMERCE, 2000 CENSUS OF
POPULATION: Profile of General Demographic Characteristics: Brooks County, Texas (population
7,976), available at http://www.factfinder.census.gov        (last visited May 5, 2005). The Sheriff
maintains a separate office and a Chief Deputy for operation ofhis duties as Tax Assessor-Collector.
See Request Letter, supra note 1, at 1. Recently, upon the indictment on a felony charge of a deputy’
(paid wholly from county funds) in the Tax Assessor-Collector’s         office, the Sheriff suspended the
deputy “with pay until further notice.” Id. You tell us that the Sheriff has indicated that though he
has no department personnel policies or rules for paid suspensions he considers this action to be
within his discretion.   See id. The Commissioners Court of Brooks County is concerned that


         ‘Letter from Honorable David T. Garcia, Brooks County Attorney, to Honorable Greg Abbott, Texas Attorney
General (Oct. 26, 2004) (on file with Opinion Committee, also available ar http:liwww.oag.state.tx.us) [hereinafter
Request Letter].

         ‘Letter from Honorable David T. Garcia, Brooks County Attorney, to Honorable Greg Abbott, Texas Attorney
General (Nov. 3,2004) (on file with Opinion Committee, also available at http://www.oag.state.tx.us).

          ‘Section 85.003 ofthe Local Government Code provides that “the appointment of a deputy [sheriff] is revoked
on indictment of the deputy for a felony.” TEX. Lot. GOV’T CODE ANN. 5 85.003(c) (Vernon 1999). Because a tax
assessor-collectoi  deputy is involved in this instance and not a deputy sheriff, section 85.003 does not apply.
The Honorable David T. Garcia - Page 2                              (GA-0322)




the suspension with pay might continue for an indefinite period.            See id. Members of the
Commissioners Court have expressed concern that this action is similar to a paid vacation such that
it is an allowance within the purview of the Commissioners Court. See id. You recognize that the
Sheriff, as an elected official, has great discretion over personnel matters of his office. See id. at 2.
Your question requires a determination of whether suspension with pay is a matter within the
province of the Commissioners Court or a discretionary matter for the Sheriff.

         In your letter you refer to the Sheriff. Id. at 1. However, you indicate that he is acting in his
Tax Assessor-Collector     capacity. Id. For purposes of this opinion, we use the term sheriff to refer
to a sheriff acting in his capacity as tax assessor-collector.     See Tex. Att’y Gen. Op. No. V-343
(1947) at 4 (“In counties of less than 10,000 population, the positions of sheriff and assessor and
collector of taxes are considered as one office.“).

          The commissioners court conducts the business of the county. See Tex. Att’y Gen. Op. No.
JC-0214 (2000) at 2. In addition to its authority to set the compensation for county employees, see
TEX. LOC. GOV’T CODE ANN. 5 152.011 (Vernon 1999), the commissioners             court is charged with
the legislative power of budget making, which involves the discretionary authority of setting the
budgetary priorities and allocating county funds to the county’s purposes. See Tex. Att’y Gen. Op.
No. JC-0214 (2000) at 2-3; see also Randall County Comm’rs Court v. Sherrod, 854 S.W.2d 914,
921 (Tex. App.-Amarillo     1993, no writ) (Poff, J., concurring and dissenting). Though it may not
micro-manage an official’s decisions as to the use of allocated resources, the commissioners court
initially determines “what resources it will place at his disposal.” Tex. Att’y Gen. Op. No. JC-0214
(2000) at 3. Only through this budget power is the commissioners court able to influence the actions
of other elected officials. Id.

          A county sheriff is an elected county officer and thereby has a substantial “sphere of
influence” within which another officer may not interfere and which may not be usurped. See
Pritchard&Abbott       v. McKenna, 350 S.W.2d 333,335 (Tex. 1961) (“Each of the various elected
officials, including the Assessor-Collector, has the sphere that is delegated to him by law and within
which the Commissioners Court may not interfere or usurp.“); see also Renken Y. Harris County, 808
S.W.2d222,226 (Tex. App.-Houston [14thDist.] 1991,nowrit);Tex.             Att’yGen. Op.No. GA-0037
(2003) at 3. This “sphere of authority” consists of those duties the Texas Constitution and statutes
delegate to the sheriff, see Tex. Att’y Gen. Op. No. GA-0037 (2003) at 3, and includes personnel
matters.4 See Comm ‘rs Court of Shelby County v. Ross, 809 S.W.2d 754, 756 (Tex. App.-Tyler
 1991, no writ) (stating Texas courts grant “Texas sheriffs virtually unbridled authority in choosing
their personnel”). Although a county commissioners court sets a county officer’s budget, the officer



           ‘In a prior opinion, this office determined that a sheriffs authority wer the hiring ofpersonnel is limited by the
civil service system See Tex. Att’y Gen. Op. No. GA-0254 (2004) at 4 (opining that a “civil service commission’s
express statutory authority under section 158.035(@( 1) [ofthe Local Government Code] to regulate employee selection
is broad enough to encompass authority to effectively limit the sheriffs hiring authority.“).           Only counties with a
population of 200,000 OI nmre are eligible to create a county civil service system, and only counties with a population
of 500,000 or mme are eligible to create a sheriff’s department civil service system. See TEX. LOC. GOV’T CODE ANN.
$5 158.002, ,032 (Vernon 1999). Because the population ofBrooks County is less than 10,000, seesupra at 1, the civil
service statutes are not an issue here.
The Honorable David T. Garcia - Page 3                           (GA-0322)




may determine how best to use the funds to accomplish the officer’s constitutional and statutory
duties. See Tex. Att’y Gen. Op. No. JC-0214 (2000) at 3. Texas county officials hold “virtually
absolute sway over the particular tasks or areas of responsibility entrusted to [them] by state statute.”
Familius Unidas Y. Briscoe, 619 F.2d 391, 404 (5th Cir. 1980). Ultimately,

                  [i]t is for an elected county official to decide how to use the
                  employees who work in his or her office to accomplish the officer’s
                  constitutional and statutory duties. Further, it is for the ofticer to
                  determine what activities constitute a legitimate use of an employee’s
                  official time.     A commissioners court that adopts a policy to keep
                  employees      from following their supervising      county official’s
                  instructions to leave may unlawfully interfere in the official’s sphere
                  of authority.

Tex. Att’y Gen. Gp. No. JC-0239 (2000) at 4.

         You specifically ask about the commissioners court’s authority under section 152.011 ofthe
Local Government Code. See Request Letter, supra note 1, at 1. Section 152.011 provides the
commissioners court with authority to “set the amount of the compensation                    and all other
allowances for county.      employees who are paid wholly from county funds.“’ TEX. Lot. GOV’T
CODE ANN. 5 152.011 (Vernon 1999). We recognize that the term “compensation”               is a broad term
that encompasses more than salary. See Tex. Att’y Gen. Op. No. MW-136 (1980) at 2.
Additionally, we have previously concluded that authorization to set compensation for employees
includes the authority to provide benefits. See Tex. Att’y Gen. Op. No. JC-0131 (1999) at 1
(authority granted under section 152.011 encompasses “the authority to confer employment benefits
upon county officers and employees”); see also Tex. Att’y Gen. Op. Nos. MW-438 (1982) at 1
(entitlement to holidays), MW-136 (1980) at 2 (vacation entitlement), H-860 (1976) at 2 (sick leave
benefits), H-797 (1976) at 2 (vacation benefits, holidays, andunusedvacation        time), M-1252 (1972)
at 3 (unused vacation time). However, section 152.011 does not authorize the commissioners court
to intrude on the sphere of authority of elected county officials to run their offices at their discretion.
See Tex. Att’y Gen. Op. Nos. GA-0303 (2005) at 2 (county officer may close office to observe
official day of mourning), JC-0239 (2000) at 3 (county officer has implied authority to set the
working conditions for employees), JC-0 13 1 (1999) at 1 (commissioners court lacks authority to set
office hours of county officials), C-350 (1964) at 1-2 (county officer may close office on Saturday
without approval of commissioners court). The commissioners court may not interfere with the
powers or duties of independent county officials and their employees. See Pritchard&Abbott, 350
S.W.2d at 335.

          Moreover, here we are addressing a literal salary rather than an employee benefit as that term
is traditionally used. Section 152.011 authorizes the commissioners court merely to “set” the



          ‘As deputies of a county officer, deputies of the sheriff are county employees paid by county funds. See TEX.
Lot. GOV’TCODEANN. 5 151.001(a) (Vernon 1999) (a county officer requiring the services of deputies, assistants, 01
clerks in the performance of his duties shall apply to the commissioners court for authority to appoint the employees).
The Honorable David T. Garcia - Page 4                                (GA-0322)




compensation of county employees. See TEX. LOC. GOV’T CODEANN. 5 152.011 (Vernon 1999).
The commissioners       court “sets” the salary when it adopts the county budget.          Once the
commissioners court provides the county officer with the resource of the salary, it may not interfere
with his use of that resource for that budget year.6 See Tex. Att’y Gen. Op. No. JC-0131 (1999)
at 3 (“once the salaries of county officers and employees are set, the salaries may not be reduced,
outside of the regular budget adoption and amendment process”); see also Pritchard&Abbott, 350
S.W.2d at 335. Here, to preclude the Sheriff from paying the suspended employee during the fiscal
year is to effectively tire the deputy. The right to discharge or suspend a county employee is not
“implicit in the authority of the commissioners court to create the positions     and to provide for
their salaries and expenses.” Ross, 809 S.W.2d at 756. Accordingly, it is our opinion that as a
county officer the Sheriff has the discretion to suspend his deputies and employees as well as the
discretion to continue to compensate them during their suspension.

         Though broad, this discretion is not unfettered. A sheriff, as every county officer, is bound
by the constitution. Article III, section 52(a) provides, in relevant part, that the “Legislature shall
have no power to authorize any county, city, town or other political corporation or subdivision of the
 State to .    grant public money or thing of value in aid of, or to any individual, association or
corporation whatsoever.” TEX. CONST.art. III, § 52(a). Whether a paid suspension “serves a public
purpose must be determined in the first instance by the public official, whose decision is subject to
judicial review.” Tex. Att’y Gen. Op. No. GA-0303 (2005) at 2; see also Tex. Att’y Gen. Op. No.
JC-0119 (1999) at 4. Thus, in order to comport with article IIJ, section 52(a), a sheriff must
determine, subject to judicial review, whether a paid suspension primarily serves a legitimate public
purpose’ and must place sufficient controls on the compensation to ensure that the public purpose
is carried out.’ See Tex. Att’y Gen. Op. No. GA-0078 (2003) at 4 (expenditure of public funds is


         6Howevm, a county ofticer is always accountable to the voters for his conduct. See Familias Unidas, 619 F.2d
at 404. Moreover, in each year’s budget process, the commissioners cowt must determine the appropriate funding of
a county offker’s off&.   See supra note 5; see also Renfro v. Shropshire, 566 S.W.2d 688, 691 (Tex. Civ. App.-
Eastland 1978, tit refd n.r.e.). The commissioners court is able to intluence the actions of other elected officials
through its budget power. See Tex. Att’y Gen. Op. No. JC-0214 (2000) at 3.

          ‘The Kentucky Attorney General, in discussing        the public purpose served by paid suspensions,       stated that

                   there is a relatively direct benefit to the public where a governmental agency,
                   through a suspension with pay procedure, has a mechanism to aid in promptly
                   addressing circmtances       where questions have been raised about the actions of
                   governmental      employees, while at the same time, the morale of the public
                   employees is protected against the damage that might result from the possibility of
                   their penalization without a determination of culpability.

Ky. Op. Att’y Gen. OAG 96-3 (1996) at 2-3

          8TheKentuckyAttomeyGeneral          Cpinionadvisesthat    asuspensionwithpaypolicy     shouldcontainthe      following
minimum    provisions:

                   (1) that such suspension    will be levied only under circumstances     where there is a
                  justifiable need for it      ;
                                                                                                                (continued...)
The Honorable David T. Garcia - Page 5                                (GA-0322)




proper under section 52(a) if expenditure serves a public purpose and sufficient controls are in place
to ensure the public purpose is carried out); see also Tex Mun. League Intergovernmental Risk Pool
v. Tex. Workers ’Comp. Comm ‘n, 74 S.W.3d 377,383 (Tex. 2002).

         Article III, section 53 (hereinafter “section 53”) prohibits the granting of extra compensation
after service has been rendered. See TEX. CONST. art. Ill, 5 53. Its purpose is to protect local
governments by preventing “counties or municipalities from freely giving away the public moneys
for services previously rendered or for which no valid legal authorization existed for which the
public would receive no return.” Tex. Att’y Gen. Op. No. JC-0376 (2001) at 2. In light of its
purpose, “[tlhe constitutional prohibition forbids paying extra compensation for past performance
or adding additional consideration to the contract already entered into.” City of Orange v. Chance,
325 S.W.2d 838, 840 (Tex. Civ. App.-Beaumont            1959, no writ). “Extra compensation” has been
construed to mean any sum in addition to the contract price or salary. See Dallas County v. Lively,
 167 S.W. 219,220 (Tex. 1914). InDallas Countyv. Lively, the Texas Supreme Court said “[elxtra
compensation is such not merely for being greater or less than the contract, but properly because it
is outside the contract.” Lively, 167 S.W. at 220 (emphasis added). Section 53 does not prohibit
payment to employees pursuant to prospective terms of employment. See Chance, 325 S.W.2d at
840 (deciding that Civil Service Act provided for payment of accumulated sick leave and “became
and formed a part of their contracts of employment” and was not extra compensation); see also Ward
v. City of San Antonio, 560 S.W.2d 163, 166 (Tex. Civ. App.-San Antonio 1977, writ ref d n.r.e.)
(“The contract between the City of San Antonio and the firemen prior to September 1,1975 was for
the payment of 90 days of accumulated sick leave upon the separation horn the classified service and
the payment of more than 90 days accumulated sick leave accumulated prior to September 1,1975
would be extra compensation within the meaning and provision of [section 531 . .“). Pursuant to
the concept of extra compensation being that which is outside of the contract, this office has
consistently opined that section 53 does not prohibit the payment of compensation or benefits to
employees under prospective terms of employment. See Tex. Att’y Gen. Op. No. JC-0115 (1999)
at 2 (award of back pay does not violate section 53 when there has been a policy permitting the
practice in place prior to the award ofback pay); see also Tex. Att’y Gen. Op. Nos. DM-129 (1992)
at 2,4 (sick leave pool as term of employment with the city did not violate constitution), JM-1253
(1990) at 2-3 (“A bonus may be paid to a county employee only if the commissioners court has



       ‘(...continued)

                  (2) that it will be imposed for a period not to exceed a reasonable time necessary
                  to determine whether the employee should be returned to active service or that the
                  employee’s pay may be lawfully terminated;

                  (3) the policy is uniformly   applied;

                  (4) an employee   SOsuspended        shall remain available to immediate   recall to active
                  service; and

                  (5) there is proper administrative      approval and documentation    of action taken.

Id.
The Honorable David T. Garcia - Page 6                          (GA-0322)




approvedthebonusplanaspart      ofcompensationbeforethe  services arerendered.‘), JM-1160(1990)
at l-2 (prospective grant of additional sick leave does not violate article IlI, section 53), H-402
(1974) at 2 (concluding that a commissioners court was not authorized to grant back pay to a
suspended employee who had been exonerated unless there had existed, prior to the award of back
pay, a policy permitting the practice).

         Based on judicial precedent and our previous opinions, we believe that absent a preexisting
policy, payment of salary to an employee while that employee is suspended is generally outside the
terms of employment of the employee.        Salary and other benefits are paid to the employee in
exchange for that employee working for the employer for a pre-ordained and specified period of
time, i.e., specified numbers ofhours per week, for a certain number ofweeks a year. An employee
who receives the same salary (and benefits) for a period of time less than that originally
contemplated receives compensation that is outside of the bargained-for terms of employment, or
extra compensation.     Accordingly, it is our opinion that where there is no preexisting policy of
suspension with pay in the nature of a term of employment, expenditures for that purpose are
gratuitous extra compensation prohibited by section 53. See Lively, 167 S.W. at 220; see also Tex.
Att’y Gen. LO-98-099, at l-2; Tex. Att’y Gen. Op. No. H-402 (1974) at 2.

         You inform us that the Sheriff has not previously adopted a policy providing for paid
suspensions.   See Request Letter, supra note 1, at 1; see also Tex. Att’y Gen. Op. No. JC-0115
(1999) at 2 (noting dispute between employees and school district over whether policy existed
in school district). The opinion process does not determine facts. See Tex. Att’y Gen. Op. No.
GA-0003 (2002) at 1. If the facts show that the Sheriff has no existing policf providing for paid
suspensions, then the compensation paid to the deputy during the suspension would be extra
compensation and thus prohibited by the constitution. In addition, you do not inform us whether the
compensation has been paid to the suspended deputy. See Request Letter, supra note 1, at l-3. If
extra compensation has been paid to the deputy in violation of article III, section 53, the County
“may exercise reasonable discretion as to whether to seek reimbursement in a particular case,
considering factors such as the ‘amount of funds to be reimbursed, the ease of collection, and the
legal and other costs incident to collection,“’ but is under no duty to recover the extra compensation.
Tex. Att’y Gen. Op. No. GA-0171 (2004) at 5; see also Tex. Att’y Gen. Op. Nos. JC-0383 (2001)
at 4, MW-93 (1979) at 3.




          ‘In K-01 15, we recognized that a school district’s personnel policy providing that “[i]f the superintendent
declines to reinstate the employee at&r the disposition of the criminal charge, OTreinstate the employee without back
pay, the employee may file a written grievance”would suff%ently “constitutea prior written condition of employment.”
Tex. Att’y Gen. Op. No. K-01 15 (1999) at 2.
The Honorable David T. Garcia - Page 7                (GA-0322)




                                       SUMMARY

                        Pursuant to section 152.011 of the Local Government Code,
               the county commissioners court sets the salary of county employees
               when it adopts the county budget. Having provided county officers
               with the resource of the established salary, the commissioners court
               is precluded from interfering with the county officer’s use of that
               resource. Because of their significant “sphere of authority,” county
               officers have the discretion to suspend their deputies and employees
               as well as the discretion to continue to compensate the deputies or
               employees they suspend.

                        A county official’s discretion is bounded by the Texas
               Constitution.  As a result, the county official must determine that a
               public purpose is served by the paid suspension and place sufficient
               controls on the compensation to ensure the public purpose is carried
               out to comply with article III, section 52 of the Texas Constitution.

                        Where there is no preexisting policy constituting a term of
               employment     that provides for suspension with pay to county
               employees,    paid suspension is gratuitous extra compensation
               prohibited by article III; section 53 of the Texas Constitution.
               Therefore, a county official does not have the authority to suspend an
               employee with pay unless the offker has previously adopted a policy
               allowing for paid suspension.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee